Order entered June 16, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00210-CV

                          KIRK LAUNIUS, Appellant

                                        V.

        DIANA FLORES, IN HER OFFICIAL CAPACITY AS
         PRESIDING OFFICER, CHAIR OF TRUSTEES, OF
    DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08429

                                    ORDER
          Before Chief Justice Burns, Justice Molberg, and Justice Smith

      This appeal involves an election contest on a bond measure. Before the

Court is appellee’s motion to dismiss the appeal for want of jurisdiction. The

Court will defer the motion, response, and reply to the submissions panel.

      Also before the Court is appellant’s agreed motion to permit submission of

part of the clerk’s record by stipulation. We GRANT the motion. Appellant shall

submit a flash drive containing appellant’s original petition, amended petition,
second amended petition, and third amended petition. In preparing the stipulated

partial clerk’s record, appellant shall follow the clerk record guidelines for

bookmarking, naming scheme, and page numbers. See TEX. R. APP. P. app. C.

       In a letter filed on June 9, 2021, counsel for appellee informs the Court that

the Texas Attorney General’s Office recently informed Dallas College that the

bonds at issue will not be reviewed for issuance until a final, non-appealable order

is obtained in this election contest. In light of this circumstance and on the Court’s

own motion, we modify the deadlines for the record and briefs as follows: The

flash drive with the stipulated partial clerk’s record, the clerk’s record with the

remaining requested documents, and the reporter’s record shall be filed by July 6,

2021. Appellant’s brief will be due within twenty days after the clerk’s and

reporter’s record are filed. Appellee’s brief will be due within twenty days of

appellant’s brief. Any reply brief will be due within ten days of appellee’s brief.

Once all briefing is complete, the Court will set the appeal on the first available

setting.

       We DIRECT the Clerk of this Court to send a copy of this order to Felicia

Pitre, Dallas County District Court; Marcey Poeckes, Official Court Reporter for

the 298th Judicial District Court; Brooke Wagner, Official Court Reporter for

County Court at Law No. 5; and, all counsel.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE